DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 7/29/21 is acknowledged.  The traversal is on the ground(s) that claim 10 relates to a process of utilizing the device of claim 1, presenting the same advantages as the device of claim 1.  This is not found persuasive because the apparatus is not “specifically designed for carrying out the said process.”  Note that “an apparatus or means shall be considered to be specifically designed for carrying out a claimed process if the contribution over the prior art of the apparatus or means corresponds to the contribution the process makes over the prior art.”  MPEP 1850(III)(A).  As discussed in the restriction requirement mailed 6/11/21, the groups of inventions lack the same or corresponding special technical feature (PCT Rule 13.2, technical features that define a contribution which each of the claimed inventions makes over the prior art), as the technical feature of a magnetic field applied to the mold to induce an electric current in the mold, is not special, as it does not make a contribution over the prior art in view of Lee (US 2017/0173677).  The technical feature also does not make a contribution over the prior art in view of Honeycutt et al (US 2,963,758) and Mikoyama et al (JP H03-234341 A), as discussed below.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 1-3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2017/0173677, cited in IDS filed 5/06/20).
Regarding claim 1, Lee et al teaches a device (100) for manufacturing a metal alloy blank by centrifugal casting of a molten metal alloy (paragraph [0006], multiple pressure casting mold using centrifugal force), comprising a centrifugal casting wheel (rotor 132), the centrifugal casting wheel being rotary about an axis of rotation (central rotary axis CL) and comprising a mold for receiving the molten metal alloy (mold part 110 including upper mold 112a and lower mold 112b), the mold extending in a radial direction with respect to the axis of rotation (fig 1, note casting grooves 116a,b), the device .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltz IV et al (US 2015/0352633) in view of Honeycutt et al (US 2,963,758).
Regarding claim 1, Foltz IV et al teaches a device for manufacturing a metal alloy blank by centrifugal casting of a molten metal alloy (see figures, e.g., fig 3-5, rotating assembly of centrifugal casting apparatus, paragraph [0016]), comprising a centrifugal casting wheel (fig 3, paragraph [0052], rotatable assembly 20, including the rotatable table 26), the centrifugal casting wheel being rotary about an axis of rotation (paragraph [0052], rotation axis) and comprising a mold for receiving the molten metal alloy (paragraph [0052], figs 3-5, molds 22, 24), the mold extending in a radial direction with respect to the axis of rotation (figs 3-5, paragraph [0055], molds extending radially from rotation axis).
Foltz IV et al is quiet to the device comprising at least one magnet arranged in such a way as to induce an electric current in the mold during the rotation of the centrifugal casting wheel about the axis of rotation.

It would have been obvious to one of ordinary skill in the art to include the magnetic assembly of Honeycutt, which produces a uni-directional magnetic field while the mold is rotated on a rotatable table (Honeycutt, fig 4, col 6 lines 20-62), so as to refine the grains and prevent large columnar grains from forming during cooling (Honeycutt, col 1 lines 15-21, 65 - col 2 line 5), as Foltz IV et al recognizes that decreased grain size would benefit mechanical properties (Foltz IV, paragraph [0058]).

Regarding claim 4, the combination teaches a plurality of magnets arranged in a spaced manner about the axis of rotation (note combination, Honeycutt, fig 4, magnetic pole pieces 33 and 34).

Regarding claim 5, the combination teaches wherein the magnets are even in number, and polarities of said magnets alternate evenly about the axis of rotation (note combination, Honeycutt, fig 4, magnetic pole pieces 33 and 34, col 6 lines 35-60, unidirectional field magnetic field produced by the pole pieces (would thereby suggest opposite polarities), note alternate polarities in the example of fig 5).

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltz IV et al in view of Mikoyama et al (JP H03-234341 A).
Regarding claim 1, Foltz IV et al teaches a device for manufacturing a metal alloy blank by centrifugal casting of a molten metal alloy (see figures, e.g., fig 3-5, rotating assembly of centrifugal casting apparatus, paragraph [0016]), comprising a centrifugal casting wheel (fig 3, paragraph [0052], rotatable assembly 20, including the rotatable table 26), the centrifugal casting wheel being rotary about an axis of rotation (paragraph [0052], rotation axis) and comprising a mold for receiving the molten metal alloy (paragraph [0052], figs 3-5, molds 22, 24), the mold extending in a radial direction with respect to the axis of rotation (figs 3-5, paragraph [0055], molds extending radially from rotation axis).
Foltz IV et al is quiet to the device comprising at least one magnet arranged in such a way as to induce an electric current in the mold during the rotation of the centrifugal casting wheel about the axis of rotation.
Mikoyama et al teaches a centrifugal casting machine (fig 1, line 13-15) providing high-speed and high-precision rotational force transmission, as well as providing electromagnetic stirring (lines 27-32).  Mikoyama discloses a fixed superconducting coil (8), a rotating side coil (6), and a guide coil (14) (fig 1-2).  When the current of the rotating coil crosses the magnetic field of the superconducting coil, the rotating coil receives a force in the direction of the arrow, and the rotating frame (1) rotates (lines 98-116).  When the guide coil (14), provided inside the rotating side coil (6), passes over the superconducting coil (8), a current is induced in the guide coil, and the guide coil (14) temporarily becomes a magnet having a magnetic pole in the direction opposite to the magnetic pole created by the superconducting coil (lines 113-116).  As a result of the magnetic repulsive force between the superconducting coil 8 and levitation coil 7, it is possible to automatically align the rotating frame (lines 
It would have been obvious to one of ordinary skill in the art to include the magnetic coils of Mikoyama et al, as the means for providing the rotation of the rotatable assembly of Foltz IV, as Mikoyama et al’s coils provides high-speed and high-precision rotational force as compared to conventional centrifugal casting machines driven by belt and motor (lines 15-32), and also provides electromagnetic stirring that improves the cast structure (lines 27-32, 119-121).

Regarding claim 2, the combination teaches wherein the centrifugal casting wheel comprises a coil surrounding an internal volume of the mold and configured in such a way that the at least one magnet induces an electric current in the coil during said rotation of the centrifugal casting wheel about the axis of rotation (note combination, where Mikoyama et al teaches a guide coil 14 that surrounds the mold (fig 1) and configured so that the superconducting coil induces an electric current in the guide coil during rotation, lines 113-117).

Regarding claim 3, the combination teaches wherein the at least one magnet is an annular or circular magnet, an axis of which is parallel to the axis of rotation (note combination, Mikoyama et al, the arrangements of the magnetic coils 6 and 8 can be considered as annular as seen in figures 1 and 2).

Regarding claim 4, the combination teaches a plurality of magnets arranged in a spaced manner about the axis of rotation (note combination, Mikoyama et al, figs 1 and 2, magnetic coils 6 and 8, each of the windings can be considered as magnets).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltz IV et al as modified by Mikoyama et al as applied to claims 2 and 4 above, and further in view of Takeda et al (JP H03-281052A, cited in IDS filed 5/06/20).
Regarding claim 5, the combination is quiet to wherein the magnets are even in number, and polarities of said magnets alternate evenly about the axis of rotation.
Takeda et al teaches a centrifugal casting apparatus (lines 13-14) including a plurality of magnets in a rotary casting frame for rotationally driving the casting frame (lines 28-38).  By forming a rotating magnetic field around the rotary casting frame and driving the rotary casting frame to rotate, the rotary casting frame is driven to rotate in a completely non-contact manner, further suppressing the generation of vibration and noise (lines 42-50).  The rotating magnetic field forming device has a configuration in which a plurality of magnetic field generating coils 7 are provided at equal intervals in the circumferential direction on an annular body 6 (lines 68-80).  Figure 2 shows four magnets 7 provided at equal intervals, with alternating polarities.
It would have been obvious to one of ordinary skill in the art to use an even number of magnets, the polarities of said magnets alternating evenly about the axis of rotation, as Takeda et al shows the claimed arrangement, and the combination would have yielded the predictable result of providing a rotation means which reduces vibration and noises.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  Note that both Mikoyama and Takeda are directed to reducing uneven rotation, vibration and noises (Mikoyama, lines 15-24, Takeda, lines 22-25).



Regarding claim 7, the combination teaches wherein the at least one magnet is an annular or circular magnet (see combination, Takeda, immovable annular body 6 that includes magnets 7 (corresponding to the fixed coil 8 of Mikoyama et al)), an axis of which is parallel to the axis of rotation (fig 2), and the poles of the permanent magnet (Takeda, permanent magnets 3) and of the at least one magnet facing it have opposite names (Takeda, fig 2).

Regarding claim 8, the combination teaches a plurality of magnets not forming a single part with the centrifugal casting wheel (see combination, Takeda’s magnets 7 (Mikoyama’s coils 8) are separate from the mold that is rotated) and arranged in a spaced manner about the axis of rotation (Takeda, fig 2, shows the magnets 7 are spaced, similarly, Mikoyama shows spaced coils 8 in fig 2).

Regarding claim 9, the combination teaches wherein the magnets not forming a single part with the centrifugal casting wheel are even in number, and polarities of said magnets alternate evenly about the axis of rotation (Takeda, fig 2, shows four magnets 7 evenly spaced with alternating polarities).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735